Citation Nr: 0430436	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  97-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia secondary to occupational exposure to ionizing 
radiation, or, alternatively, secondary to exposure to 
chemicals and paints.

2.  Entitlement to service connection for a gastrointestinal 
disorder secondary to occupational exposure to ionizing 
radiation, or, alternatively, secondary to exposure to 
chemicals and paints.

3.  Entitlement to service connection for severe headaches 
secondary to occupational exposure to ionizing radiation, or, 
alternatively, secondary to exposure to chemicals and paints.

4.  Entitlement to service connection for a stomach disorder 
with nausea secondary to occupational exposure to ionizing 
radiation, or, alternatively, secondary to exposure to 
chemicals and paints.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from December 1962 to 
September 1966, from July 1972 to May 1978, and from August 
1979 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA) denied service connection for 
myelogenous leukemia, hearing loss, gastrointestinal 
condition, severe headaches (nausea) and stomach condition 
(nausea).  In his notice of disagreement, dated November 
1996, the appellant amended his claims for chronic 
myelogenous leukemia, a gastrointestinal condition, severe 
headaches and a stomach condition to include consideration of 
his claimed occupational exposure to ionizing radiation, or 
alternatively, his claimed exposure to chemicals and paints.

The Board remanded the claim in July 1999.  The purpose of 
this remand was to collect additional medical information and 
documentation.  In an April 2000 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a disability rating.  This grant represents a 
complete resolution of the appeal as to that issue.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining 
issues have since been returned to the Board for review.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran maintains that his various disabilities, 
including his leukemia, are or may be the result of radiation 
exposure.  Alternatively, he asserts that his disorders may 
have been caused by his exposure to chemicals and paints that 
may have been aboard the various ships he was assigned to 
during his career in the United States Navy.  The veteran's 
record reflects that during the Vietnam War Era, he was 
stationed aboard the USS Bon Homme Richard [CV-31/CVA-31/LHD-
6].  After that assignment, he served aboard the USS Midway 
[CV-41] and on the USS Saratoga [CVA-60/CV-60] in the Persian 
Gulf during Operation Desert Shield/Storm.  He also served 
with a fixed wing squadron at Naval Air Station Whidbey 
Island, Washington.  As a result of this exposure and the 
subsequent development of the claimed disabilities, he has 
requested VA compensation benefits for these various 
disorders.

Since the appellant's claims are based in part on allegations 
of exposure to ionizing radiation in service, his entitlement 
must be considered under the provisions of the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727-29 (1984).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311 (2004).

The Board notes that when the claim was remanded in July 
1999, it was specifically requested, in paragraph 3, page 4, 
of the Remand, that the veteran's case be developed in 
accordance with 38 C.F.R. § 3.311.  It is clear after 
reviewing the claims folder that the RO did not comply with 
the remand instructions.  That is, the claims were not 
processed in accordance with the above regulation.  The Board 
notes that the RO did ask for dose assessments and other 
records showing radiation exposure.  However, a follow up and 
completion of that request was not accomplished.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  

Also, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

When the veteran initiated his request to the VA, one of the 
theories he promulgated was that the various disabilities 
were caused by his exposure to various chemicals he was 
exposed to during his years in the US Navy.  Although this 
theory of causality was brought up by the veteran, a review 
of the claims folder indicates that this was not addressed or 
discussed by the RO.  Moreover, there is no indication, in 
the Board's reading of the medical documents included in the 
claims folder that the RO has ever requested that a medical 
professional comment on whether any of the veteran's claimed 
disabilities may have been related to the veteran's chemical 
exposure.  

The Board adds that the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in March 2003.  In that 
document, the veteran further refined his argument to include 
exposure to Agent Orange or other chemical desiccants used 
during the Vietnam War Era.  That is, the veteran stated that 
if the claimed disabilities were not related to radiation 
exposure or exposure to other chemicals found aboard ships, 
then his disabilities may be the result of his exposure to 
Agent Orange.  He wrote that he was exposed via his contact 
with aircraft and individuals that had flown over or served 
in the Republic of Vietnam.  

A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) and the veteran's personnel file so 
that the disability evaluation will be a fully informed one 
should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.

Notwithstanding the above, the Board also finds that the VCAA 
letter issued to the veteran in October 2003 is inadequate 
with respect to the issues now before the Board.  

The RO has a further duty to discuss the applicability of the 
following cases [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); and Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997)] to the veteran's claims now 
before it, and it must do so within the scope of the VCAA 
letter.  It must further inform the veteran of the nuances of 
radiation and chemical exposure claims.  Because the RO has 
not done this, these issues must also be returned to the RO 
so that another, more complete, VCAA letter may be 
accomplished.  

Finally, in the Board's Remand of July 1999, the Board noted 
that the veteran's retirement physical examination was not 
located in the claims folder.  The Board asked that the 
service department be contacted and a copy of the examination 
obtained.  The record reflects that the RO did contact the 
service department but the service department informed the VA 
that it did not have a copy of the retirement physical 
examination.  There is no indication in the record that the 
RO informed the veteran that it did not have a copy of the 
physical and that the service department also did not have a 
copy.  Moreover, there is nothing in the record showing that 
the RO actually asked the veteran as to whether he had a copy 
of the examination.  It is the conclusion of the Board that 
during the course of this Remand, the RO should ask the 
veteran for said copy for the purpose of gaining a complete 
record of the veteran's service.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection as 
secondary to exposure to ionizing 
radiation and chemicals; about the 
information and evidence that VA will 
seek to provide; about the information 
and evidence the claimant is expected to 
provide; and request or tell him to 
provide any evidence in his possession 
that pertains to the issues on appeal.  

2.  The RO should obtain from the service 
department any DD Form 1141, Record of 
Exposure to Ionizing Radiation, kept in 
the veteran's service personnel records 
file, as well as his other service 
personnel records, should be obtained and 
incorporated into the claims folder.

3.  Thereafter, the Defense Nuclear 
Agency should prepare a radiation dose 
estimate after it is furnished with 
information necessary for it to prepare 
one.  This should include the veteran's 
DD Form 1141, if existent, as well as any 
statements made by the veteran concerning 
his exposure, in accordance with 
Department of Veterans Benefits (DVB) 
Circular 21-88-11 (March 3, 1989).  After 
a radiation dose estimate has been 
obtained, the RO should follow the 
procedural and adjudicative requirements 
of 38 C.F.R. § 3.311b (2004), including 
specifically those at 38 C.F.R. § 
3.311b(b)(iii) and (c) (2004), and Combee 
v. Brown, 1994 WL 470364 (Fed. Cir. Sept. 
1, 1994).

4.  The RO should contact the veteran and 
inquire as to whether he has a copy, or 
the original, of his US Navy retirement 
physical.  If he does have such a 
document, the RO should obtain a copy 
thereof and include it in the claims 
folder.  If the veteran responds in the 
negative, the negative response should 
also be noted in the record.

5.  Following completion of the above, 
the veteran should be afforded 
examinations, by appropriate specialists, 
for the purpose of ascertaining the 
etiology, the current nature, and the 
extent of the claimed disabilities 
(leukemia, a gastrointestinal disorder, 
headaches, and a stomach disability).  
All indicated special studies should be 
accomplished and the examiners should set 
forth reasoning underlying the final 
diagnosis.  The examiners must offer an 
opinion as to the etiology of any 
disability found, and the specialist 
should comment on whether any found 
condition was caused by exposure to 
ionizing radiation or to any type of 
chemical vesicant.  

The examiners must provide comments on 
whether any found disability is related 
to possibly exposure to radiation, work-
related chemicals, shipboard chemicals, 
chemical vesicants, to include airborne 
particulates caused by the burning of oil 
due to the veteran's service in the 
Persian Gulf during Operation Dessert 
Shield/Storm.  

Also, the examiners must comment on 
whether any of the claimed disabilities 
are directly related to the veteran's 
military service or any incident therein 
regardless of any exposure.  

If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.  
The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given. 

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remains denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



